998 So. 2d 1172 (2008)
Gregory Laurence ANDERSON and Thressa J. Anderson, Appellant,
v.
John C. WOLF, Coni G. Wolf, et al., Appellee.
No. 5D06-4208.
District Court of Appeal of Florida, Fifth District.
December 19, 2008.
Rehearing Denied January 14, 2009.
*1173 Daniel A. Nicholas, Wesley Chapel, for Appellant.
Harris Brown of Harris Brown, P.A., Jacksonville, for Appellee.
PER CURIAM.
The appellants, Gregory Anderson and Thressa Anderson, have asked this court to review the grant of a summary judgment in favor of the appellees, John C. Wolf and Coni Wolf, in this case involving the purchase and sale of a residence. Although this case is quite ancient, and we certainly comprehend the trial court's decision to grant a summary judgment, we conclude, nevertheless, that we must reverse.
It is well-settled that a summary judgment should not be granted until the facts have been developed to such an extent that the court may be reasonably certain that there are no genuine issues of material fact to be determined. See, e.g., Singer v. Star, 510 So. 2d 637 (Fla. 4th DCA 1987); Kemper v. First Nat'l Bank of Dayton, Ohio, 277 So. 2d 804 (Fla. 3d DCA 1973). In the present case there is substantial discovery yet to be completed, and that discovery should resolve whether there are any remaining issues of fact. We conclude, therefore, that the motion of the appellants for a continuance of the summary judgment hearing to allow for additional discovery should have been granted.
Accordingly, we reverse the final summary judgment and remand this case to the trial court for the completion of discovery. The reversal of the summary judgment is, however, without prejudice to its reassertion by the appellants if appropriate.
REVERSED and REMANDED with INSTRUCTIONS.
MONACO, EVANDER and COHEN, JJ., concur.